DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 10/26/2021 which amended claims 1, 12, and 13. Claims 1 and 12-30 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 7, filed 10/26/2021, with respect to the objection to claim 12 have been fully considered and are persuasive in light of the amendment to the claim. The objection to claim 12 has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 10/26/2021, with respect to the 35 U.S.C. 101 rejections of claims 1 and 12-30 have been fully considered and are persuasive in light of the amendment to the claims. The argument that the claimed subject matter provides an improvement to the technology by providing an improved way of determining an estimated value of a parameter for a position within a region on a semiconductor wafer is persuasive. Thus, the amended claims are patent eligible subject matter. The 35 U.S.C. 101 rejections of claims 1 and 12-30 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 12-30 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious estimating the parameter for a position within the region by evaluation of a function having the values of the parameter as input values, wherein the function: a) comprises piecewise defined base functions, wherein each base function is defined across a sub-region; and b) is continuous between at least two adjacent sub-regions. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 12, the prior art of record, either alone or in combination, fails to teach or render obvious estimate the parameter for a position within the region by evaluation of a function having the values of the parameter as input values, wherein the function: a) comprises piecewise defined base functions, wherein each base function is defined across a sub-region; and b) is continuous between at least two adjacent sub-regions. These limitations in combination with the other limitations of claim 12 render the claim non-obvious over the prior art of record.
Regarding claim 13, the prior art of record, either alone or in combination, fails to teach or render obvious estimate the parameter for a position within the region by evaluation of a function having the values of the parameter as input values, wherein the function: a) comprises piecewise defined base functions, wherein a single base function is defined across a sub-region; and b) is continuous between one or more adjacent sub-regions of the at least two sub-regions comprised within the region. These limitations in combination with the other limitations of claim 13 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Petri et al. (US PGPub 2017/0068166) discloses a subregion functions that comprise polynomial basis functions used as a smooth function (Fig. 3, paras. [0029]-[0031]) to estimate parameters of a region using piecewise functions (Fig. 3, paras. [0131], [0145]-[0147], [0150], image aberrations over the image field 150 are determined using piecewise functions), but Petri does not teach or suggest estimating the parameter for a position within the region by evaluation of a function having the values of the parameter as input values, wherein the function: a) comprises piecewise defined base functions, wherein each base function is defined across a sub-region; and b) is continuous between at least two adjacent sub-regions. 
Horiuchi et al. (US PGPub 2010/0207017) discloses using a cubic spline interpolation technique for approximating the surface of a mask to determine the height of the mask surface (Figs. 3-6, paras. [0055]-[0058], [0069]), but Horiuchi does not teach or render obvious estimating the parameter for a position within the region by evaluation of a function having the values of the parameter as input values, wherein the function: a) comprises piecewise defined base functions, wherein each base function is defined across a sub-region; and b) is continuous between at least two adjacent sub-regions.
Lyulina et al. (US PGPub 2012/0218533) discloses forming radial basis functions from smooth piecewise functions for substrate alignment models (paras. [0043]-[0050], Table), but Lyulina does not teach or render obvious estimating the parameter for a position within the region by evaluation of a function having the values of the parameter as input values, wherein the function: a) comprises piecewise defined base functions, wherein each base function is defined across a sub-region; and b) is continuous between at least two adjacent sub-regions.
Kawashima et al. (US PGPub 2007/0132981) discloses calculating illuminance correction from determining data through a spline function (para. [0077]), but Kawashima does not describe or render obvious estimating the parameter for a position within the region by evaluation of a function having the values of the parameter as input values, wherein the function: a) comprises piecewise defined base functions, wherein each base function is defined across a sub-region; and b) is continuous between at least two adjacent sub-regions. 
Bittner et al. (US PGPub 2013/0116985) discloses providing continuous evaluation functions using a spline function to model semiconductor device evaluation (Fig. 3, paras. [0015], [0019], [0036], [0058], [0065]), but Bittner does not describe or suggest estimating the parameter for a position within the region by evaluation of a function having the values of the parameter as input values, wherein the function: a) comprises piecewise defined base functions, wherein each base function is defined across a sub-region; and b) is continuous between at least two adjacent sub-regions.
GanapathiSubramanian et al. (US Patent No. 7,307,697) discloses using a surface fitting algorithm to determine the control of pins to compensate for substrate surface deviation, and the surface algorithm includes a B-spline surface fit (col. 7, lines 5-67, col. 8, lines 1-65), but GanapathiSubramanian does not teach or suggest estimating the parameter for a position within the region by evaluation of a function having the values of the parameter as input values, wherein the function: a) comprises piecewise defined base functions, wherein each base function is defined across a sub-region; and b) is continuous between at least two adjacent sub-regions.
Buhl et al (US PGPub 2019/0250516) discloses using a model in terms of a radial basis functions determined in a thin plate spline technique to determine focus/dose in areas on the wafer not directly sampled (para. [0068]). Buhl et al. does not teach or describe estimating the parameter for a position within the region by evaluation of a function having the values of the parameter as input values, wherein the function: a) comprises piecewise defined base functions, wherein each base function is defined across a sub-region; and b) is continuous between at least two adjacent sub-regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882